Case: 16-60513      Document: 00514490488         Page: 1    Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 16-60513                                May 29, 2018
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk

SOLOMON OGBEMUDIA, also known as Paul Hamilton, also known as
Ipaluyi,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A028 582 309


Before WIENER, DENNIS and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Solomon Ogbemudia, a native and citizen of Nigeria, petitions for review
of the order of the Board of Immigration Appeals (“BIA”) affirming the
immigration judge’s (“IJ”’s) denial of deferral of removal under the Convention
Against Torture (“CAT”). He also petitions for review of the BIA’s denials of
his motion to reopen and his subsequent motion to reopen and reconsider. The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60513      Document: 00514490488    Page: 2   Date Filed: 05/29/2018


                                  No. 16-60513

BIA affirmed the IJ’s determinations that Ogbemudia was not credible, that
he failed to adequately corroborate his claims, and that he was not entitled to
relief under the CAT.
      When considering a petition for review, this court has the authority to
review only the BIA’s decision, not the IJ’s decision, unless the IJ’s decision
has some impact on the BIA’s decision. Mikhael v. INS, 115 F.3d 299, 302 (5th
Cir. 1997).   Here, this court may review the IJ’s ruling because the BIA
referenced and relied on the IJ’s ruling in its decision. See Efe v. Ashcroft, 293
F.3d 899, 903 (5th Cir. 2002).
      An immigration court’s findings of fact are reviewed for substantial
evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). This court may
not reverse an immigration court’s factual findings unless “the evidence was
so compelling that no reasonable factfinder could conclude against it.” Id. at
536–37. Among the findings of fact that this court reviews for substantial
evidence is the conclusion that an alien is not eligible for relief under the CAT.
Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      Ogbemudia argues that he was entitled to relief under the CAT for four
reasons. His testimony revealed that he had been tortured in the past by state
actors or with the acquiescence of state actors due to his homosexuality.
Nigeria’s new Same-Sex Marriage Prohibition Act criminalized homosexuality.
He had provided testimony that a friend had been killed in Nigeria because he
was gay. His criminal history has no bearing on his eligibility for relief under
the CAT. He also challenges the IJ’s determination that his testimony was not
credible and was uncorroborated. He argues that his supporting documentary
evidence was confiscated during his transfer to the immigration detention
center; that the asylum officer failed to write down his statement during his
reasonable fear interview that those materials had been confiscated; that,



                                        2
    Case: 16-60513    Document: 00514490488     Page: 3   Date Filed: 05/29/2018


                                 No. 16-60513

contrary to the Government’s assertion, legal materials other than those
relevant to the case had been confiscated as well; and that he was not given
proper notice that corroboration was necessary to prove his claim.
Additionally, he contends that the IJ wrongfully relied on the Government’s
assertions that he was not a homosexual; that the IJ did not consider that he
discussed the beatings with a psychologist and that the report was made
available to him by the detention center only after the hearing; that the IJ
wrongfully relied on the Government’s statement that he referred to a prior
“girlfriend,” rather than “gayfriend”; that the immigration officer and asylum
officer never asked him about any prior marriages; and that he chose not to
include his son on his application for relief because his son was a United States
citizen. Even with this evidence, Ogbemudia has failed to show that, under
the totality of the circumstances, the evidence is so compelling that no
reasonable factfinder could make an adverse credibility determination,
conclude that his claim was not adequately corroborated, or decide that he was
ineligible for relief under the CAT. See Wang, 569 F.3d at 536–38.
      Additionally, Ogbemudia has not shown that the BIA abused its
discretion in denying his motion to reopen because he has not shown that the
BIA erred in determining that the evidence that he provided in support of the
motion was previously unavailable and material. See INS v. Abudu, 485 U.S.
94, 104–05 (1988). Ogbemudia also has not shown that the BIA abused its
discretion in denying his motion to reopen or to reconsider the denial of the
previous motion to reopen. He has not shown that there was any legal or
factual error in the BIA’s decision. See Zhao v. Gonzales, 404 F.3d 295, 306
(5th Cir. 2005).      Moreover, Ogbemudia does not address the BIA’s
determination that the second motion to reopen was untimely, was number-
barred, and did not demonstrate that sua sponte reopening was warranted.



                                       3
    Case: 16-60513    Document: 00514490488     Page: 4   Date Filed: 05/29/2018


                                 No. 16-60513

Accordingly, he has abandoned these issues. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).
      Ogbemudia’s petitions for review are DENIED.            Additionally, his
motions to file a supplemental brief and to add issues to the supplemental brief
are DENIED.




                                       4